COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00114-CR


RICARDO HELY RIVAS                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 5 OF TARRANT COUNTY
                   TRIAL COURT NO. 1194775

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Ricardo Hely Rivas appears to attempt to appeal directly to this

court from either a 2010 order or a 2015 order from the City of Bedford municipal

court. We notified him of our concern that we lack jurisdiction in this matter and

indicated that we would dismiss his appeal unless he filed a response showing




      1
          See Tex. R. App. P. 47.4.
that we have jurisdiction. In his response, Appellant appears to concede that we

lack jurisdiction of this appeal.

      Under section 30.00014 of the government code, the Tarrant County

criminal courts have jurisdiction of appeals from the Bedford municipal court,2

which is a municipal court of record.3 This jurisdiction extends to appeals from

the municipal court’s denial of habeas relief.4

      To the extent that Appellant is challenging the municipal court’s order

(whether from 2010 or 2015) to attack his 2010 felony conviction for violation of a

protective order/stalking,5 nothing in this opinion is meant to foreclose any ability

he has to seek habeas relief by filing an application in the Dallas County district

court in which he was convicted.6

      Because we have no jurisdiction to entertain this appeal, we dismiss it.




      2
          See Tex. Gov’t Code Ann. § 30.00014(a) (West Supp. 2015).
      3
          Bedford, Tex., Code of Ordinances ch. 42, art. III, § 42-66 (2016).
      4
       See, e.g., State v. Morales, 322 S.W.3d 297, 298 (Tex. App.—Dallas
2010, no pet.) (op. on reh’g).
      5
       See Tex. Penal Code Ann. § 25.07 (West Supp. 2015); see also Rivas v.
State, Nos. 05-11-00390-CR, 05-11-00391-CR, 2012 WL 677515, at *1 (Tex.
App.—Dallas Mar. 2, 2012, no pet.) (mem. op., not designated for publication).
      6
          See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(b) (West 2015).


                                           2
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 12, 2016




                              3